DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that “Sanderson describes that the form is heated to "transition the polymer from its glassy state to its elastomeric state," however, merely making something pliable is not the same as causing it to deform… In other words, Sanderson teaches a form that does not deform when heated, but rather becomes pliable such that the act of removing (i.e., "drawing") the form deforms it.” (Remarks Pg. 8, italics omitted).
	Examiner agrees with Applicant’s description, however, the claim does not require that the pressure is applied as a separate step before removing the composite structure. Separating the composite structure such that the mandrel is deformed necessarily requires that pressure is applied (i.e., a softened material deforms due to applied pressure). Thus, in Sanderson, heating the mandrel and then pulling the composite structure while the mandrel is deformable is encompassed by the claims.
	Note, regarding claim interpretation of method steps: “[it is] improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order” (MPEP 2111).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakes (US 20170174313 A1) and further in view of Sanderson (US 20100230850 A1).
	In reference to claim 1-3, Brakes discloses a method, comprising:
providing a mandrel comprising a deformable portion … and a surface having a shape matching a shape of a surface of a composite structure (“mandrels to form the shape of the wing section structure” [P0099] and “mandrel material is dissolvable or collapsible, so that each mandrel can be removed from the interior” [P0103]);
covering the mandrel with a vacuum bag or bladder (“vacuum bagging” [P0120]);
disposing composite laminate on the mandrel (“skin material wrapped fully around a complete mandrel” [P0113] or “uncured carbon fibres are laid up on a series of mandrels to form the shape of the wing section structure” [P0099]);
surrounding the mandrel and composite laminate with cure tooling (“vacuum bagging” [P0120]);
infusing resin into the composite laminate (“resin is infused” [P0099]);
causing gelation of the resin infused in the composite laminate by applying a first temperature and pressure to the composite laminate and the mandrel (“cured” [P0099]. Curing a resin requires the presence of a temperature and a pressure. Gelation is encompassed by curing.);
…
curing the composite laminate to form the composite structure (“cured” [P0099]); and
removing the mandrel from the composite structure, wherein the mandrel is not removable unless the deformable portion of the mandrel is deformed (“The mandrel material is dissolvable or collapsible, so that each mandrel can be removed from the interior” [P0103]).
Brakes does not disclose that the mandrel is caused to deform by applying a second temperature and pressure and comprises a non-deformable portion.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, composite tooling, Sanderson discloses a mandrel comprising a deformable portion, a non-deformable portion and is caused to deform by applying a second temperature and pressure (“composite material is then solidified to form a one-piece composite part. The form is heated to transition the polymer from its glassy state to its elastomeric state. The rigid insert is drawn from the form and then the form is drawn from the one-piece composite part. The act of drawing causes the form to deform so that it can be removed” [P0017]. See Fig 4; 104 is non-deformable and 102 is the deformable portion)



    PNG
    media_image1.png
    674
    815
    media_image1.png
    Greyscale

Sanderson further explains that “after curing or drawing from a previously manufactured composite shell the polymer form is in its elastomeric state” [P0046] or “If the polymer form is not in its elastomeric state after the cure process, heat is applied to transition to the elastomeric state.” [P0049].
In other words, Sanderson teaches a mandrel comprising a non-deformable portion (“rigid insert 104”) and a deformable portion (“polymer form 102”) that allows for the deformable portion to deform by heating from the heat of curing or additional heat if needed. The purpose of this is to provide a stiff mandrel during the shaping process and then to deform the mandrel to allow it be removed.
The combination would be achievable by integrating the mandrel comprising a deformable and non-deformable portion of Sanderson in to the method .
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the mandrel comprised a deformable portion, a non-deformable portion and is caused to deform by applying a second temperature and pressure.
A person having ordinary skill in the art would have been specifically motivated to integrate the mandrel comprising a deformable and non-deformable portion of Sanderson in to the method in order to provide the benefit of being able to use a mandrel that “has a shape that does not draw from the one-piece composite part” [P0014] while also providing the “stiffness desired to lay up the composite material… and can be drawn out of the one-piece composite part [by deformation]” [P0014] as suggested by Sanderson; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 6, the combination discloses then method as in claim 2.
Brakes further discloses disposing cure tooling over at least a portion of the composite laminate and mandrel prior to applying the first environmental condition (“the complete wing section assembly can be placed inside matched tooling” [P0120]).
In reference to claim 9, the combination discloses then method as in claim 2.
	Brakes further discloses wherein infusing the composite laminate with a resin is part of a Resin Transfer Molding (RTM) process, a Resin Infusion (RI) process, a resin film infusion (RFI), or a Vacuum Assisted Resin Transfer Molding (VARTM) process (“resin is infused” [P0099]).
In reference to claim 10, the combination discloses then method as in claim 2.
Brakes further discloses wherein the composite structure comprises a tubular shape with a center axis (“shape of the wing section structure” [P0099]).
	In reference to claim 12, the combination discloses then method as in claim 2.
	Brakes further discloses wherein disposing the composite laminate over a mandrel does not comprise applying a tackifier to the mandrel and/or the composite laminate (Brakes does not use the term “tackifier”).
	In reference to claims 13, the combination discloses then method as in claim 2.
Sanderson further discloses wherein applying a second environmental condition to the composite laminate and mandrel initiates a catalyzation event that causes the deformation of the portion of the mandrel (“After curing or drawing from a previously manufactured composite shell, the polymer form may be in its elastomeric state.” [P0037]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakes (US 20170174313 A1) and further in view of Sanderson (US 20100230850 A1) and further in view of Lee (US 20040082394 A1).
In reference to claim 5, the combination discloses then method as in claim 2.
The combination does not disclose covering the mandrel with a vacuum bag prior to disposing the composite laminate over the mandrel.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods and systems for manufacturing composite components, Lee teaches covering the mandrel with a vacuum bag prior to disposing the composite laminate over the mandrel in order to form a tubular shape (“the stacking step comprises the steps of inserting a hollow mandrel into the vacuum bag, wrapping the composite material prepregs around the vacuum bag, and inserting the hollow mandrel wrapped with the composite material prepregs into the metal tube” [P0028]).
The combination would be achievable by covering the mandrel with a vacuum bag before applying any composite material. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to modify the method such that the temperature is a temperature between a gelation temperature of the resin and a curing temperature of the composite structure.
A person having ordinary skill in the art would have been specifically motivated to modify the method to use the Lee mandrel use sequence in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakes (US 20170174313 A1) and further in view of Sanderson (US 20100230850 A1) and further in view of Huelskamp (US 20120119416 A1).
	In reference to claim 7, the combination discloses then method as in claim 2.
Sanderson explains that the second environmental condition is a temperature.
However, the combination does not teach that the temperature is a temperature between a gelation temperature of the resin and a curing temperature of the composite structure.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, methods and systems for manufacturing composite components, Huelskamp discloses that it is possible to use an environmental condition that is a temperature between a gelation temperature of the resin and a curing temperature of the composite structure in order to allow the mandrel to be expandable during the curing process (“T.sub.g may be equal to or less than the curing temperature for the composite material 14, such that the SMP apparatus 12 may be used as an expandable bladder during curing” [P0033])
Sanderson also teaches a similar feature as taught by Huelskamp at [P0007] in reference to another prior art.
The combination would be achievable by configuring the Sanderson mandrel as suggested by Huelskamp. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to modify the method such that the temperature is a temperature between a gelation temperature of the resin and a curing temperature of the composite structure.
A person having ordinary skill in the art would have been specifically motivated to modify the method to use the Huelskamp mandrel configuration in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4822272 A teaches a mandrel with a deformable and non-deformable portion (“a flexible mandrel which is rigid under a room temperature condition but flexible under a forming condition and has a satisfactory durability” and “a reinforcement 29 is placed in each of the recesses 5 in the mandrel 3”)
US 20160052226 A1 teaches a mandrel with a deformable and non-deformable portion (“first portion 150 correspondingly changes shape as compared to its shape (as shown in FIG. 2) when core 130 is subjected to the relatively low force” [P0024] and “second portions 160 … does not change shape as compared to its shape when core 130 is subjected to the relatively low force” [P0025])
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS R KRASNOW/Examiner, Art Unit 1744